Exhibit 10.3
General Maritime Corporation
299 Park Avenue, Second Floor
New York, New York 10171
December 15, 2008
John C. Georgiopoulos
207 McKinley Place
Ridgewood, New Jersey 07450
Dear John:
          Reference is hereby made to that certain letter agreement, dated
April 22, 2005 (the “Previous Agreement”), between you and General Maritime
Corporation, a Marshall Islands corporation (“Historic General Maritime”). As
you know, Historic General Maritime has entered into an Agreement and Plan of
Merger and Amalgamation, dated as of August 5, 2008 (as amended from time to
time, the “Merger Agreement”), with Arlington Tankers Ltd., Galileo Holding
Corporation, Archer Amalgamation Limited and Galileo Merger Corporation (“Merger
Sub”). Pursuant to the Merger Agreement, among other things, subject to the
terms and conditions thereof, Merger Sub will merge with and into Historic
General Maritime, with Historic General Maritime continuing as the surviving
corporation and a wholly-owned subsidiary of Galileo Holding Corporation, with
Galileo Holding Corporation to be renamed “General Maritime Corporation” (which
we refer to herein as “New General Maritime” or the “Company”). New General
Maritime will continue to be a Marshall Islands corporation with its principal
place of business in New York, New York.
          The Company desires to employ you as Executive Vice President,
Treasurer and Secretary of the Company or such other position(s) of a senior
executive nature as the Board of Directors of the Company (the “Board of
Directors”) may from time to time assign to you, and you desire to be so
employed by the Company, subject to the terms and conditions set forth in this
letter agreement (this “Agreement”). Therefore, the Company and you are entering
into this Agreement to be effective as of the date on which the effective time
of the transactions contemplated by the Merger Agreement (collectively, the
“Merger”) occurs (the “Effective Date”), and contingent upon and subject to the
consummation of the Merger. Contingent upon and subject to the consummation of
the Merger, the Previous Agreement shall be terminated as described herein upon
the Effective Date.
          As used in this Agreement, the term “General Maritime Group” means and
includes the Company and each of its subsidiaries and controlled affiliates and
joint ventures from time to time.
          Accordingly, in consideration of the mutual covenants hereinafter set
forth and intending to be legally bound, the Company and you hereby agree as
follows:
     1. Employment; Term; Effect of this Agreement.
          (a) The Company hereby employs you, and you hereby accept such
employment and agree to serve the Company and the other members of the General
Maritime

 



--------------------------------------------------------------------------------



 



John C. Georgiopoulos
December 15, 2008
Page 2
Group, upon the terms and conditions hereinafter set forth, for a term
commencing on the Effective Date and (unless sooner terminated as hereinafter
provided) expiring on the one-year anniversary of the Effective Date (the
“Term”). Thereafter, the Term shall automatically renew for successive one-year
terms, unless either the Company or you gives notice to the other not less than
120 days prior to the expiration of such Term that the Term will not be
extended. In any event, the Term shall terminate if either the Company or you
terminates your employment hereunder in accordance with the provisions of
Section 4 hereof, in which event the Term shall terminate on the Termination
Date. An election not to renew shall be deemed “termination” of your employment
for purposes of Section 5 hereof.
          (b) Upon the Effective Date, and contingent upon and subject to the
consummation of the Merger, the Previous Agreement shall be terminated and
superseded by this Agreement. The parties hereto agree that the termination of
the Previous Agreement shall not be construed or considered an early termination
of said Previous Agreement, and you hereby specifically waive any and all right
and entitlement to any termination payment or benefit provided for under the
Previous Agreement.
          (c) In the event that the Merger has not been consummated by March 31,
2009 or the Merger Agreement is terminated in accordance with its terms, this
Agreement shall be null and void and of no force or effect, and the Previous
Agreement shall continue in full force and effect in accordance with the terms
thereof.
     2. Position; Duties.
          (a) During the Term, you will hold the title and office of, and serve
in the position of, Executive Vice President, Treasurer and Secretary, and such
other position(s) of a senior executive nature as the Board of Directors shall
from time to time assign to you. You shall report to the Chief Financial Officer
of the Company (the “CFO”) and/or such senior executive designee as the Board of
Directors may name and shall have such authorities and duties consistent with
your positions in a company the size and nature of the Company. You shall also
perform such specific duties and services of a senior executive nature
(including service as an officer, director or equivalent position of any
subsidiary, affiliated company or venture of the General Maritime Group, without
additional compensation) as the CFO shall reasonably request, provided such
duties and services are consistent with your position(s).
          (b) During the Term, you shall (i) devote your full business time and
attention to the business and affairs of the Company (and the other members of
the General Maritime Group, to the extent requested pursuant to Section 2(a)
above) and use your reasonable best efforts to faithfully perform your duties
and responsibilities and (ii) abide by all applicable policies of the Company
and the other members of the General Maritime Group from time to time in effect
known to you or provided to you electronically or in writing. To the extent
consistent with your duties and responsibilities hereunder, you may (A) engage
in charitable, educational and community affairs, including serving on the board
of directors of any charitable, educational or community organization,
(B) manage your personal passive investments, (C) upon approval of the CFO,
serve as a director of another company and (D) engage in activities approved by
the Board of Directors.

 



--------------------------------------------------------------------------------



 



John C. Georgiopoulos
December 15, 2008
Page 3
          (c) Without limiting any obligation of the Company to you, your
service hereunder shall be for the benefit of the members of the General
Maritime Group and the Company shall allocate the cost of these arrangements
among such members of the General Maritime Group as it determines is
appropriate.
     3. Salary; Additional Compensation; Perquisites and Benefits.
          (a) During the Term, the Company will pay you a base salary at an
annual rate of not less than Three Hundred Twenty-Five Thousand Dollars
($325,000) (“Base Salary”), subject to annual review by the Compensation
Committee of the Board of Directors (the “Compensation Committee”) and, in the
discretion of the Compensation Committee, increase, but not decrease, from time
to time. After any such increase, the term “Base Salary” as utilized in this
Agreement shall thereafter refer to the increased amount. Such Base Salary shall
be paid in installments in accordance with the Company’s standard practice, but
not less frequently than monthly.
          (b) For each fiscal year throughout the Term, you will be eligible to
earn a bonus as determined by the Compensation Committee. The terms and
conditions of this bonus opportunity will be in the discretion of the
Compensation Committee. Bonuses that are based upon achievement of specific
performance targets will be paid on February 1 of the year following the year
for which the bonus is payable or such other date as the Compensation Committee
may specify at such time as it determines the applicable target. Discretionary
bonuses that are to be paid after the calendar year during which their amount is
determined by the Compensation Committee will be paid on February 1 of the
calendar year following such determination or such other date as the
Compensation Committee may specify at the time of such determination. In no
event shall the Company be in breach of this provision so long as payment is
made at a time that is considered timely for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).
          (c) During the Term, you will be eligible to participate in all
benefit programs as are from time to time made generally available to other
senior executives of the General Maritime Group. The Company intends to consider
obtaining (i) Company-paid life insurance and (ii) long-term disability
insurance for your benefit but any such program will depend upon the Company’s
assessment of the availability and cost of such a program. It is anticipated
that the Company will obtain such coverage so long as it provides benefits the
Company reasonably determines are appropriate for a cost per executive of no
more than $10,000 per annum. To the extent the Company does not obtain such
coverage for you, it shall reimburse you for your cost of obtaining such
coverage up to $10,000 per annum.
          (d) The Company will reimburse you, in accordance with its standard
policies from time to time in effect, for such reasonable and necessary
out-of-pocket business expenses as may be incurred by you during the Term in the
performance of your duties and responsibilities for any member of the General
Maritime Group. You will provide documentation of such expenses as reasonably
required under standard Company policies from time to time.

 



--------------------------------------------------------------------------------



 



John C. Georgiopoulos
December 15, 2008
Page 4
          (e) You shall be entitled to a vacation period to be credited and
taken in accordance with General Maritime Group policy, from time to time in
effect, of four weeks per annum.
          (f) You shall be eligible to receive stock option and other equity
grants from time to time pursuant to the Company’s Stock Incentive Plan, as
amended from time to time, or any successor employee stock incentive plan in
accordance with the terms and conditions thereof.
     4. Termination.
          (a) The Company may terminate your employment under this Agreement at
any time for Cause in accordance herewith. As used herein, the term “Cause”
means:
          (i) any act or failure to act by you involving fraud, material theft
or embezzlement;
          (ii) conviction of (or a plea of nolo contendere to) a crime that
constitutes a felony or other crime involving moral turpitude, in either case
within the meaning of applicable law;
          (iii) in carrying out your duties for the Company, you engage in
conduct that constitutes willful gross neglect or willful gross misconduct
resulting, in either case, in material economic harm to the Company; or
          (iv) your failure or refusal to perform or observe any of your
material duties, responsibilities or obligations set forth in this Agreement or
your failure to follow the directions of an officer of the General Maritime
Group to whom you report or of the Board of Directors.
          Notwithstanding anything herein to the contrary, your employment shall
not be terminated for Cause under Section 4(a)(i), (iii) or (iv) above unless
you are given notice by the Company of circumstances constituting the basis for
such termination and, if such circumstances are curable, for 30 days after
receipt of such notice you have failed to cure them.
          (b) Your employment hereunder will terminate forthwith upon your death
or, at the Company’s option, 30 days after the Company gives notice terminating
your employment for Disability. As used herein, the term “Disability” means your
inability to perform your duties and responsibilities as contemplated under this
Agreement for a period of more than 180 consecutive days, or for a period
aggregating more than 240 days, whether or not continuous, during any 360-day
period, due to physical or mental incapacity or impairment as determined in
accordance herewith. A determination of Disability will be made by a physician
satisfactory to both you and the Company; provided that if you and the Company
cannot agree as to a physician, then each will select a physician and these two
together will select a third physician, whose determination as to Disability
will be binding on you and the Company. You, your legal representative or any
adult member of your immediate family shall have the right to present to

 



--------------------------------------------------------------------------------



 



John C. Georgiopoulos
December 15, 2008
Page 5
the Company and such physician such information and arguments on your behalf as
you or they deem appropriate, including the opinion of your personal physician.
Should your employment be terminated due to Disability, all base salary and
other compensation otherwise due to you hereunder shall be continued through the
date on which your employment is terminated for Disability.
          (c) You may terminate your employment voluntarily or for Good Reason
(as defined below) and a termination of your employment by you for any reason
shall not be deemed to be a breach of this Agreement.
          (d) For purposes of this Agreement, “Termination Date” shall mean:
(i) if your employment is terminated by the Company for Cause, the date of
notice of termination from the Company in accordance with Section 15, provided
that if the termination is for Cause pursuant to Section 4(a)(i), (iii) or (iv)
of the definition of Cause and the circumstances constituting the basis for such
termination are curable, then the Termination Date shall be the date on which
the applicable cure period lapses if you have not cured; (ii) if your employment
is terminated by the Company without Cause or by you without Good Reason (other
than for Disability), the date set forth in the notice of termination (which in
no event shall be earlier than the date such notice is effective); (iii) if your
employment is terminated by reason of death, the date of death; (iv) if your
employment is terminated upon Disability, 30 days after notice is given as
specified in Section 4(b) above; and (v) if your employment is terminated by you
for Good Reason, the date indicated in the last sentence of Section 5(b).
     5. Severance; Consequences of a Change of Control. In the event that your
employment is terminated, you shall be entitled only to the following
compensation, benefits and entitlements:
          (a) In the event that your employment is terminated for Cause, or if
you resign without Good Reason (as hereinafter defined) (other than for
Disability pursuant to Section 4(b)), you shall be entitled to (i) an amount
equal to your accrued but unpaid Base Salary through the Termination Date,
(ii) any amounts owing to you but not yet paid, including without limitation,
any bonus payments awarded for any performance period that has ended and any
business expenses required to be reimbursed under Section 3(d), and (iii) other
payments, entitlements and benefits, if any, in accordance with applicable
plans, programs, arrangements of, or any agreement, including this Agreement,
with, the Company or any other member of the General Maritime Group. All amounts
payable to you pursuant to clauses (i) and (ii) of the preceding sentence shall
be paid to you in a single lump sum no later than 30 days after the Termination
Date, and any payments, entitlements or benefits referred to in clause (iii) of
the preceding sentence shall be paid or provided to you at the time or times and
in the manner provided for in the applicable plan, program, arrangement or
agreement.
          (b) Except as otherwise provided in Section 5(d) below, in the event
that your employment is terminated (other than upon your death or Disability)
during the Term (i) by the Company other than for Cause or (ii) by you for Good
Reason, then the Company shall (A) provide you with coverages under any General
Maritime Group medical, dental, long-term disability or life insurance benefit
plan or program in which you participated existing

 



--------------------------------------------------------------------------------



 



John C. Georgiopoulos
December 15, 2008
Page 6
immediately prior to such termination or any replacement plan or program (so
long as such coverage is available under the Company’s applicable plans or
programs and as to long-term disability and life insurance coverage costs the
Company no more than 120% of the cost per annum prior to termination of your
employment) for a period of 24 months following the Termination Date, and
(B) pay you, in a lump sum no later than 20 days after the Termination Date, an
amount equal to two times (x) Base Salary plus (y) the average of the Annual
Incentive Awards granted to you (whether granted by the Company or by Historic
General Maritime) for each of the three years preceding the year in which the
Termination Date occurs and (C) pay you, in a lump sum no later than 20 days
after the Termination Date, a pro-rata bonus for the year in which the
Termination Date occurs equal to the amount by which (I) the amount determined
by multiplying the average Annual Incentive Award granted to you (whether
granted by the Company or by Historic General Maritime) during the three years
preceding the year in which the Termination Date occurs by a fraction, the
numerator of which is the number of days you were employed by the Company during
the year of termination and the denominator of which is 365 exceeds (II) the
value of any Annual Incentive Award granted or paid to you in respect of the
year of termination (“Pro-rata Bonus”). For purposes of this Agreement, “Annual
Incentive Award” for any year shall mean the cash bonus earned by you for such
year, including any amounts deferred. In addition, with respect to a termination
of your employment by you for Good Reason or by the Company without Cause upon
or within two years of a Change of Control, your Annual Incentive Award shall
also include the value on the date of grant of any equity awards granted to you
for such year which for stock options shall be the Black-Scholes value. In
addition, the Company agrees that your rights (your “COBRA” rights) to continued
medical coverage pursuant to Section 4980B of the Code shall be deemed to
commence after the expiration of the period described in clause (A) above, so
long as the Company’s policies allow such a commencement. Finally, you shall be
entitled to receive all amounts, payments, entitlements and benefits referred to
in clauses (i) through (iii) of Section 5(a) above, at the time or times and in
the manner indicated in Section 5(a).
          For the purpose of this Agreement, termination of employment hereunder
by you for “Good Reason” shall mean your termination of your employment by
notice to the Company following the occurrence of any of the following without
your prior consent: (1) reduction in your Base Salary; (2) a material diminution
in your positions, duties or authorities as described in Section 2; (3) your
removal from the positions described in Section 2(a) above; (4) your assignment
to an office more than 25 miles from the location of the Company’s headquarters
as of the Effective Date; (5) a breach by the Company of any material provision
of this Agreement; or (6) the failure by the Company to obtain the assumption in
writing of its obligation to perform any agreement between you and the Company
by any successor to all or substantially all of the assets of the Company,
within 15 days after a merger, consolidation, sale or similar transaction
involving the Company. Any such termination by you for “Good Reason” shall be
effective only upon the following procedure: Within 90 days of the initial
existence of the circumstances constituting “Good Reason” you shall give the
Company 30 days written notice of such circumstances and of your intention to
terminate your employment for “Good Reason” if the Company fails to cure such
circumstances within such 30-day period. In the event of such failure, your
termination shall be effective on the first day following the expiration of such
30-day period.

 



--------------------------------------------------------------------------------



 



John C. Georgiopoulos
December 15, 2008
Page 7
          (c) In the event that your employment is terminated on account of your
death or Disability, the Company will pay to you (or your estate or legal
representative, as the case may be) in a lump sum within 30 days after the
Termination Date an amount equal to the sum of (i) Base Salary plus a Pro-rata
Bonus through the Termination Date and (ii) one year’s Base Salary and shall
provide you (in the case of Disability) and your eligible dependents with
continued medical coverage, at the Company’s cost, for 12 months following the
Termination Date to the extent available under the Company’s applicable plans or
programs. In addition, you (or your estate or legal representative, as the case
may be) shall be entitled to receive all amounts referred to in clauses
(i) through (iii) of Section 5(a) above, at the time or times and in the manner
indicated in Section 5(a).
          (d) Change of Control. If (i) a Change of Control occurs and (ii) upon
the Change of Control or within 2 years thereafter you terminate your employment
for Good Reason (as defined above) or the Company terminates your employment
without Cause, you shall be entitled to all the payments, benefits and
entitlements as of the Termination Date as set forth in Section 5(b), provided,
that (x) the multiple in Section 5(b)(B) shall be three, and (y) the time period
in Section 5(b)(A) shall be for 36 months.
          (e) As used herein, the term “Change of Control” means the occurrence
of any of the following:
          (i) any “person” (as such term is used in Sections 3(a)(9) and 13(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or
“group” (within the meaning of Section 13(d)(3) of the Exchange Act), other than
Peter C. Georgiopoulos or entities which he directly or indirectly controls (as
defined in Rule 12b-2 under the Exchange Act), acquiring “beneficial ownership”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
more than fifty percent (50%) of the Voting Stock of the Company;
          (ii) any “person” (as such term is used in Sections 3(a)(9) and 13(d)
of the Exchange Act) or “group” (within the meaning of Section 13(d)(3) of the
Exchange Act), other than Peter C. Georgiopoulos or entities which he directly
or indirectly controls (as defined in Rule 12b-2 under the Exchange Act),
acquiring within a 12-month period “beneficial ownership” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of thirty percent
(30%) or more of the Voting Stock of the Company;
          (iii) the sale of all or substantially all of the Company’s assets in
one or more related transactions within a 12-month period to a “person” (as such
term is used in Sections 3(a)(9) and 13(d) of the Exchange Act) other than such
a sale (A) to a subsidiary of the Company which does not involve a change in the
equity holdings of the Company or (B) to Peter C. Georgiopoulos or entities
which he directly or indirectly controls;
          (iv) any merger, consolidation, reorganization or similar event of the
Company, as a result of which the holders of the Voting Stock of the Company
immediately prior to such merger, consolidation, reorganization or similar event
do not

 



--------------------------------------------------------------------------------



 



John C. Georgiopoulos
December 15, 2008
Page 8
     directly or indirectly hold at least fifty percent (50%) of the Voting
Stock of the surviving entity; or
          (v) the majority of the Board of Directors becomes comprised during a
12-month period of individuals other than members of the Board of Directors on
the Effective Date immediately following the consummation of the Merger
(“Incumbent Directors”); provided, that any individual becoming a director
subsequent to such date whose election or nomination for election was supported
by a majority of the directors who then comprised the Incumbent Directors shall
be considered to be an Incumbent Director.
          For purposes of the definition of the term Change of Control only, the
“Company” shall be deemed to include any entity that succeeds to all or
substantially all of the business of the Company, and “Voting Stock” shall mean
capital stock of any class or classes having general voting power, in the
absence of specified contingencies, to elect the directors of a corporation.
          (f) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined (as hereafter provided) that any payment, benefit
or distribution to you or for your benefit, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would be subject to the excise tax imposed by Section
4999 of the Code (or any successor provision thereto), or any interest or
penalties with respect to such excise tax (other than interest or penalties
payable solely as a result of action or inaction by you other than any action or
inaction which is at the direction of, or results from a determination by, the
Firm (as defined below) or the Company ) (such tax, together with any such
interest and penalties, hereafter collectively referred to as the “Excise Tax”),
then you shall be entitled to receive an additional payment or payments (a
“Gross-Up Payment”) in an amount such that, after payment by you of all taxes
(including any interest or penalties imposed with respect to such taxes, other
than interest or penalties payable solely as a result of action or inaction by
you other than any action or inaction which is at the direction of, or results
from a determination by, the Firm or the Company), including any Excise Tax,
imposed upon the Gross-Up Payment, you retain an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments (disregarding any Payments
made pursuant to this Section 5(f)). For purposes of determining the amount of
the Gross-Up Payment, (i) you shall be deemed to pay federal income taxes at the
highest marginal rates of federal income taxation applicable to individuals in
the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rates of taxation applicable to
individuals as are in effect in the state and locality of your residence in the
calendar year in which the Gross-Up Payment is to be made, net of the maximum
reduction in federal income taxes that can be obtained from deduction of such
state and local taxes, taking into account any limitations applicable to
individuals subject to federal income tax at the highest marginal rates and
(ii) your “base amount,” as defined in Section 280G(b)(3)(A) of the Code, shall
first be allocated to the value attributable (for purposes of computing the
excise tax) to the accelerated vesting of any unvested stock options outstanding
at the date hereof.
          All determinations required to be made under this Section 5(f),
including whether an Excise Tax is payable by you, the amount of such Excise
Tax, whether a Gross-Up Payment

 



--------------------------------------------------------------------------------



 



John C. Georgiopoulos
December 15, 2008
Page 9
is required, and the amount of such Gross-Up Payment, shall be made by an
independent auditor (the “Firm”) selected by you and reasonably acceptable to
the Company. The Firm shall be a nationally-recognized United States public
accounting firm which has not, during the two years preceding the date of its
selection, acted in any way for the Company or any affiliate thereof. Either the
Company or you may request that a determination be made. The Firm shall submit
its determination and detailed supporting calculations to you and the Company as
promptly as practicable. If the Firm determines that any Excise Tax is payable
by you and that a Gross-Up Payment is required, the Company shall pay you the
required Gross-Up Payment (i) within thirty (30) days of receipt of such
determination and calculations or (ii) if later, upon the earlier of (x) the
payment to you of any Payment that gives rise to an Excise Tax or (y) the
imposition upon you or payment by you of any Excise Tax. In no event shall the
Gross-Up Payment be paid later than December 31 of the year following the year
in which you pay the applicable Excise Tax. If the Firm determines that no
Excise Tax is payable by you, it shall, at the same time it makes such
determination, furnish you with an opinion that you have substantial authority
not to report any Excise Tax on your federal income tax return. Any
determination by the Firm as to the amount of the Gross-Up Payment shall be
binding upon you and the Company.
          As a result of the uncertainty in the application of Section 4999 of
the Code (or any successor provision thereto) at the time of the initial
determination by the Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (an
“Underpayment”). If you thereafter are required to make a payment of any Excise
Tax, the Firm shall determine the amount of the Underpayment (if any) that has
occurred and submit its determination and detailed supporting calculations to
you and the Company as promptly as possible. Any such Underpayment shall be
promptly paid by the Company to you, or for your benefit, within thirty
(30) days of receipt of such determination and calculations, but in no event
later than December 31 of the year following the year in which you pay the
applicable Excise Tax.
          In the event that the Internal Revenue Service makes any claim, gives
notice of any potential claim or institutes a proceeding against you asserting
that any Excise Tax or additional Excise Tax is due in respect of the Payments,
you shall promptly give the Company notice of any such claim, potential claim or
proceeding. The Company shall have the right to conduct all discussions,
negotiations, defenses, actions and proceedings, solely to the extent relating
to any Excise Tax payable in respect of the Payments, and you shall cooperate
with and assist the Company, at the Company’s expense, in any such discussions,
negotiations, defenses, actions and proceedings, to the extent reasonably
requested by the Company. You will not settle any claim or proceeding relating
solely to the Excise Tax payable in respect of the Payments without the consent
of the Company, which consent shall not be unreasonably withheld. You shall
file, at the Company’s expense, all requests for refunds of the Gross-Up Amount,
or any portion thereof, paid to any taxing authority as shall be reasonably
requested by the Company and shall pay over to the Company (net of any tax
payable thereon) any such refunds, together with any interest thereon, when and
as such refunds and interest are received by you. All fees and expenses for
services in connection with the determinations and calculations contemplated by
this Section 5(f), including without limitation the reasonable costs of your own
counsel, shall be borne by the Company and shall be paid not later than
December 31 of the year following the

 



--------------------------------------------------------------------------------



 



John C. Georgiopoulos
December 15, 2008
Page 10
year in which any such Internal Revenue Service audit is completed or there is a
final and nonappealable settlement or other resolution.
          (g) You shall have no duty to mitigate the severance amounts or any
other amounts, benefits or entitlements payable to you hereunder or otherwise,
and such amounts, benefits and entitlements shall not be subject to reduction,
offset or repayment for any compensation received by you from employment in any
capacity or other source following the termination of your employment with the
Company or on account of any claim the Company or any other member of the
General Maritime Group may have against you.
     6. Confidential Information.
          (a) The General Maritime Group owns and has developed and compiled,
and will own, develop and compile, certain techniques, information, and
materials tangible or intangible, relating to itself, its customers, suppliers
and others, which are secret, proprietary and confidential, and which have great
value to its business (referred to in this Agreement, collectively, as
“Confidential Information”). Confidential Information shall not in any event
include information which (i) was generally known or generally available to the
public or within the relevant trade or industry prior to its disclosure to you
or (ii) becomes generally known or generally available to the public or within
the relevant trade or industry subsequent to disclosure to you other than due to
your breach of your obligations. Confidential information includes, but is not
limited to, information contained in manuals, documents, computer programs,
compilations of technical, financial, legal or other data, specifications,
designs, business or marketing plans, forecasts, financial information, work in
progress, and other technical or business information.
          (b) You acknowledge and agree that (i) in the performance of your
duties hereunder, the General Maritime Group will from time to time disclose to
you and entrust you with, Confidential Information, and (ii) in the performance
of your duties under the Previous Agreement, members of the General Maritime
Group did disclose to you and entrust you with Confidential Information. You
also acknowledge and agree that the unauthorized disclosure of Confidential
Information obtained by you during your employment, among other things, may be
prejudicial to the General Maritime Group’s interests and an improper disclosure
of trade secrets. Unless the Company otherwise consents, you agree that during
the Term and for three years thereafter you shall not, except as otherwise
provided herein, directly or indirectly, use, make available, sell, disclose or
otherwise communicate to any corporation, partnership, individual or other third
party, other than in the ordinary course of your employment, any Confidential
Information. Anything herein to the contrary notwithstanding, the provisions of
this Section 6 shall not apply (x) when disclosure is required by law or by any
court, arbitrator, mediator or administrative or legislative body (including any
committee thereof) with actual or apparent jurisdiction to order you to disclose
or make accessible any information or (y) to the extent reasonably necessary to
enforce or defend your rights pursuant to this Agreement or any other agreement
between you and the General Maritime Group (provided that in the case of clause
(x), unless otherwise prohibited by law, you provide the Company with prior
notice of the contemplated disclosure and reasonably cooperate with the Company
at the Company’s expense in seeking a protective order or other appropriate
protection of such information).

 



--------------------------------------------------------------------------------



 



John C. Georgiopoulos
December 15, 2008
Page 11
          (c) Upon termination of your employment, you shall not retain or take
with you any Confidential Information in any Tangible Form (as defined below),
and you shall as promptly as possible deliver to the Company any Confidential
Information in a Tangible Form that you then control, as well as all other
General Maritime Group property, including equipment, documents or other things,
that were issued to you or otherwise received or obtained during your employment
with the Company (or any predecessor entity) that you then control. As used
herein, the term “Tangible Form” includes information or materials in written or
graphic form, on a computer disk or other medium, or otherwise stored in or
available through electronic or other form. Anything herein to the contrary
notwithstanding, you shall be entitled to retain (i) papers and other materials
of a personal nature, including, but not limited to, photographs, personal
correspondence, personal diaries, personal calendars and Rolodexes, personal
files and phone books, (ii) information showing your compensation or relating to
reimbursement of expenses, (iii) information that you reasonably believe may be
needed for tax purposes, and (iv) copies of any plans or programs relating to
your employment, or termination thereof, with the Company or any other member of
the General Maritime Group, provided that you shall provide the Company with a
list and, to the extent related to the General Maritime Group’s business, copies
of the foregoing upon request (in which event the General Maritime Group will
keep your confidential personal information confidential in accordance with its
customary business practice).
          (d) The provisions of this Section 6 shall survive the termination of
the Term.
     7. Non-solicitation.
          (a) You acknowledge and agree that (i) the services to be rendered by
you for the General Maritime Group are of a special, unique, extraordinary and
personal character, and (ii) you have and will continue to develop a personal
acquaintance and relationship with the General Maritime Group’s employees.
Consequently, you agree that it is fair, reasonable and necessary for the
protection of the business, operations, assets and reputation of the General
Maritime Group that you make the covenants contained in this Section 7 and in
Section 8 hereof dealing with certain Competitive Activities.
          (b) You agree that during the Term and for a period of two years
following the Termination Date, you shall not, directly or indirectly, without
the prior consent of the Company, solicit or induce or attempt to solicit or
induce (i) any employee of the General Maritime Group to leave the employ of the
General Maritime Group to be employed by you or by an entity with which you are
affiliated (but the foregoing shall not apply to the placement of or responses
to general advertising which does not name specific employees or the Company) or
(ii) any customer of the General Maritime Group which accounted for more than 5%
of its revenues during the preceding fiscal year to cease doing business with
the General Maritime Group or reduce the amount of business it does with the
General Maritime Group (but the foregoing shall not prevent your seeking
business for other business entities in activities which do not violate
Section 8).
          (c) The provisions of this Section 7 shall survive the termination of
the Term.

 



--------------------------------------------------------------------------------



 



John C. Georgiopoulos
December 15, 2008
Page 12
     8. Certain Competitive Activities.
          (a) You shall not engage in any Competitive Activity (as defined
below) during the Term and for a period of two years following the Termination
Date. In the event of a Change of Control or a termination of your employment by
the Company without Cause or by you for Good Reason, then the provisions of this
Section 8 shall not be effective.
          (b) As used in this Section 8, “Competitive Activity” means
substantial involvement in the management or operation of tankers transporting
crude oil or other similar materials wherever such business is located in the
world if such business is a competitor of the Company. Holding more than 50% of
the voting equity of a business shall be deemed to be substantial involvement in
its management or operations. Mere investment in 50% or less of such equity
shall not in and of itself constitute such involvement.
     9. Specific Performance. You acknowledge that the Company would sustain
irreparable injury in the event of a violation by you of any of the provisions
of Sections 6, 7 or 8 hereof, and by reason thereof you consent and agree that
if you violate any of the provisions of said Sections 6, 7 and 8, in addition to
any other remedies available, the Company shall be entitled to a decree
specifically enforcing such provisions, and shall be entitled to a temporary and
permanent injunction restraining you from committing or continuing any such
violation, from any arbitrator duly appointed in accordance with the terms of
this Agreement or any court of competent jurisdiction, without the necessity of
proving actual damages, posting any bond, or seeking arbitration in any forum.
     10. Life Insurance. You agree that, during the Term, the General Maritime
Group will have the right to obtain and maintain life insurance on your life, at
its expense, and for its benefit, subject to such aggregate coverage limitation
as you and the Company shall agree, your consent not to be unreasonably
withheld. You agree to cooperate fully with the General Maritime Group in
obtaining such life insurance, to sign any necessary consents, applications and
other related forms or documents and to take any required medical examinations.
     11. Indemnification and Liability Insurance.
          (a) To the extent consistent with applicable law of the Marshall
Islands, the Company agrees that if you are made a party to, are threatened to
be made a party to, receive any legal process in, or receive any discovery
request or request for information in connection with, any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that you are or were a director, officer,
employee, consultant or agent of the Company (or any predecessor entity) or are
or were serving at the request of, or on behalf of, the Company (or any
predecessor entity) or any other member of the General Maritime Group (or any
predecessor entity) as a director, officer, member, employee, consultant or
agent of another corporation, limited liability corporation, partnership, joint
venture, trust or other entity, including service with respect to employee
benefit plans and service with respect to any member of the General Maritime
Group (or any predecessor entity), whether or not the basis of such Proceeding
is your alleged action in an official capacity while serving as a director,
officer, member, employee, consultant or agent of the Company (or any
predecessor entity), any

 



--------------------------------------------------------------------------------



 



John C. Georgiopoulos
December 15, 2008
Page 13
other member of the General Maritime Group (or any predecessor entity) or other
entity, you shall be indemnified and held harmless by the Company and any other
member of the General Maritime Group to the fullest extent permitted by such
entities’ corporate documents, including, but not limited to, the Company’s
articles of incorporation or by-laws in effect as of the Effective Date
(provided that you shall have the benefit of any amendments to such documents
after the Effective Date that are favorable to you) and applicable law, against
any and all costs, expenses, liabilities and losses (including, without
limitation, attorneys’ fees reasonably incurred, judgments, fines, ERISA excise
taxes or penalties and amounts paid or to be paid in settlement and any
reasonable costs and fees incurred in enforcing your rights to indemnification
or contribution) incurred or suffered by you in connection therewith, and such
indemnification shall continue as to you even though you have ceased to be a
director, officer, member, employee, consultant or agent of the Company, any
other member of the General Maritime Group or other entity and shall inure to
the benefit of your heirs, executors and administrators. The Company shall
advance to you all costs and expenses (including, without limitation, attorneys’
fees) reasonably incurred by you in connection with any Proceeding within 20
business days after receipt by the Company of a written request for such
reimbursement and appropriate documentation associated with these expenses. Such
request shall include an undertaking by you to repay the amount of such advance
to the extent required by law.
          (b) Neither the failure of the Company (including the Board of
Directors, independent legal counsel or stockholders) to have made a
determination prior to the commencement of any Proceeding concerning payment of
amounts claimed by you under Section 11(a) above that indemnification of you is
proper because you have met the applicable standard of conduct, nor a
determination by the Company (including the Board of Directors, independent
legal counsel or stockholders) that you have not met such applicable standard of
conduct, shall create a presumption or inference that you have not met the
applicable standard of conduct.
          (c) The Company agrees to cover you under a directors’ and officers’
liability insurance policy at a level, and on terms and conditions, no less
favorable to you than the coverage the Company provides other similarly-situated
executives so long as such coverage is available from the carrier and does not
increase the cost of such policy by more than 10% per annum until the fifth
anniversary of the Termination Date.
          (d) Nothing in this Section 11 shall be construed as reducing or
waiving any right to indemnification, or advancement of expenses, you would
otherwise have under the corporate documents of any member of the General
Maritime Group, including, but not limited to, the Company’s articles of
incorporation or by-laws, or under applicable law.
     12. Withholding. The parties understand and agree that all payments to be
made by the Company pursuant to this Agreement shall be subject to all tax
withholding obligations of the Company under applicable laws of the United
States or any state thereof.
     13. No Conflict. As of the date hereof, you represent and warrant that you
are not party to or subject to any agreement (other than the Previous
Agreement), contract, understanding, covenant, judgment or decree or under any
obligation, contractual or otherwise,

 



--------------------------------------------------------------------------------



 



John C. Georgiopoulos
December 15, 2008
Page 14
in any way restricting or adversely affecting your ability to act for the
Company as contemplated hereby.
     14. Company Representations. The Company represents and warrants that as of
the date hereof (a) the execution, delivery and performance of this Agreement by
the Company has been fully and validly authorized by all necessary corporate
action, (b) the officer signing this Agreement on behalf of the Company is duly
authorized to do so, (c) the execution, delivery and performance of this
Agreement does not violate any applicable law, regulation, order, judgment or
decree or any agreement, plan or corporate governance document to which the
Company is a party or by which it is bound and (d) upon execution and delivery
of this Agreement by the parties, it shall be a valid and binding obligation of
the Company enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.
     15. Notices. All notices and consents required or permitted hereunder will
be given in writing by personal delivery; by express delivery via any reputable
express courier service; or by registered or certified mail, return receipt
requested, postage prepaid, in each case addressed to the parties at the
respective addresses set forth above, or at such other address as may be
designated in writing by any party to each other party in the manner set forth
herein. Notices which are delivered personally, or by courier as aforesaid, will
be effective on the date of delivery. Notices delivered by mail will be deemed
effectively given upon the fifth calendar day subsequent to the postmark date
thereof.
     16. Cooperation. Subject to your other personal and business commitments
and to the extent not inconsistent with your legal position, you agree that both
during and after your employment you shall, at the request of the Company,
render all reasonable and lawful assistance and perform all reasonable and
lawful acts that the Company considers necessary or advisable in connection with
any litigation, investigation, proceeding, claim or dispute involving the
Company or any director, officer, employee, shareholder, agent, representative,
consultant, client or vendor of the Company (“Claims”) to the extent such Claim
arose during your employment and relates to the General Maritime Group. The
Company agrees to reimburse you for your reasonable out-of-pocket expenses
(including reasonable travel expenses and attorneys’ fees if you reasonably
determine that the matter is of a nature which indicates that you should have
separate representation).
     17. Miscellaneous.
          (a) The failure of any party hereto at any time to require performance
by any other party hereto of any provision hereunder will in no way affect the
right of that party thereafter to enforce the same, nor will it affect any other
party’s right to enforce the same, or to enforce any of the other provisions in
this Agreement; nor will the waiver by any party of the breach of any provision
hereof be taken or held to be a waiver of any prior or subsequent breach of such
provision or as a waiver of the provision itself. Any waiver to be effective
must be in writing and be signed by the party against whom it is being enforced.

 



--------------------------------------------------------------------------------



 



John C. Georgiopoulos
December 15, 2008
Page 15
          (b) This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors, heirs (in the case of you) and
assigns. This Agreement is a personal contract calling for the provision of
unique services by you, and your rights and obligations hereunder may not be
sold, transferred, assigned, pledged or hypothecated by you, without the
Company’s prior consent, except that your rights to compensation and benefits
may be transferred by will, operation of law, in accordance with applicable law
or any applicable plan, policy, program or agreement of the Company or any other
member of the General Maritime Group or in accordance with this clause (b). In
the event of your death or a judicial determination of your incompetence, the
compensation, entitlements and benefits due you under this Agreement or
otherwise shall be paid to your estate or legal representative or your
designated beneficiary or beneficiaries. No rights or obligations of the Company
under this Agreement may be assigned or transferred by the Company without your
prior consent, except that such rights or obligations may be assigned or
transferred pursuant to a merger or consolidation in which the Company is not
the continuing entity, or a sale, liquidation or other disposition of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and assumes the liabilities, obligations and duties of the Company under
this Agreement, either contractually or as a matter of law.
          (c) Each of the covenants and agreements set forth in this Agreement
are separate and independent covenants, each of which has been separately
bargained for and the parties hereto intend that the provisions of each such
covenant shall be enforced to the fullest extent permissible. Should the whole
or any part or provision of any such separate covenant be held or declared
invalid by a court of competent jurisdiction, such invalidity shall not in any
way affect the validity of any other such covenant or of any part or provision
of the same covenant not also held or declared invalid. If any covenant shall be
found to be invalid by a court of competent jurisdiction but would be valid if
some part thereof were deleted or the period or area of application reduced,
then such covenant shall apply with such minimum modification as may be
necessary to make it valid and effective.
          (d) This Agreement shall be governed by the laws of the State of New
York, without reference to principles of conflicts of law; provided, however,
that this Agreement shall also be governed by the applicable provisions of the
Business Corporations Act of the Marshall Islands to the extent required
thereby.
          (e) Any controversy arising out of or relating to this Agreement or
the breach hereof shall be settled by arbitration in the City of New York in
accordance with the commercial arbitration rules then obtaining of the American
Arbitration Association and judgment upon the award rendered may be entered in
any court having jurisdiction thereof, except that in the event of any
controversy relating to any violation or alleged violation of any provision of
Section 6, 7 or 8 hereof, the Company in its sole discretion shall be entitled
to seek injunctive relief from a court of competent jurisdiction in accordance
with Section 9 hereof without any requirement to seek arbitration for such
injunction. The parties hereto agree that any arbitral award may be enforced
against the parties to an arbitration proceeding or their assets wherever they
may be found. The Company and you consent to the personal jurisdiction of the
Courts of the State of

 



--------------------------------------------------------------------------------



 



John C. Georgiopoulos
December 15, 2008
Page 16
New York (including the United States District Court for the Southern District
of New York) for purpose of enforcing any arbitral award and the Company and you
further agree not to interpose any objection for improper venue in any such
proceeding. In the event that you prevail in any claim or proceeding between you
and the Company or any other member of the General Maritime Group in relation to
this Agreement, the Company shall reimburse you for your reasonable costs and
expenses (including reasonable attorneys’ fees) incurred by you in pursuing such
claim or proceeding.
          (f) Upon the expiration of the Term, the respective rights and
obligations of the parties shall survive such expiration to the extent necessary
to carry out the intentions of the parties as embodied in such rights and
obligations. This Agreement shall continue in effect until there are no further
rights or obligations of the parties outstanding hereunder or until terminated
by the consent of both parties.
          (g) This Agreement (including, without limitation, the Company benefit
plans, programs and arrangements referenced in Section 4 hereof) sets forth the
entire understanding between the parties as to the subject matter hereof and
merges and supersedes all prior agreements, commitments, representations,
writings and discussions between the parties with respect to that subject
matter. This Agreement may be terminated, altered, modified or changed only by a
written instrument signed by both parties hereto.
          (h) The Section headings contained herein are for purposes of
convenience only and are not intended to define or list the contents of the
Sections.
          (i) This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. Signatures delivered by facsimile shall
be effective for all purposes.
     18. Code Section 409A.
          (a) The parties hereto intend that all benefits and payments to be
made to you hereunder will be provided or paid in compliance with all applicable
provisions of Section 409A of the Code and all regulations, guidance, and other
interpretative authority issued thereunder (collectively, “Section 409A”), and
this Agreement shall be construed and administered in accordance with such
intent. The parties also agree that this Agreement may be modified, as
reasonably requested by any party, to the extent necessary to comply with all
applicable requirements of, and to avoid the imposition of any additional tax,
interest and penalties under, Section 409A in connection with the benefits and
payments to be provided or paid to you hereunder, provided, however, that any
such modification shall maintain the original intent and economic benefits of
the applicable provision of this Agreement, without materially increasing or
decreasing your rights or benefits hereunder. Notwithstanding the foregoing or
anything to the contrary contained in any other provision of this Agreement, the
payments and benefits to be provided to you under this Agreement shall be
subject to the provisions set forth below.
          (b) The date of your “separation from service,” as defined in the
regulations issued under Section 409A, shall be treated as your Termination Date
for purpose of determining

 



--------------------------------------------------------------------------------



 



John C. Georgiopoulos
December 15, 2008
Page 17
the time of payment of any amount (other than the amounts described in clauses
(i) through (iii) of Section 5(a)) that becomes payable to you pursuant to
Section 5 upon the termination of your employment.
          (c) In the case of any amounts that are payable to you under this
Agreement in the form in the form of “a series of installment payments,” as
defined in Treas. Reg. §1.409A-2(b)(2)(iii), (A) your right to receive such
payments shall be treated as a right to receive a series of separate payments
under Treas. Reg. §1.409A-2(b)(2)(iii), and (B) to the extent any such plan does
not already so provide, it is hereby amended to so provide, with respect to
amounts payable to you thereunder. Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within thirty (30) days following the date of termination”), the
actual date of payment within the specified period shall be within the sole
discretion of the Company.
          (d) If you are a “specified employee” within the meaning of the
Section 409A at the time of your “separation from service” within the meaning of
Section 409A, then any payment otherwise required to be made to you under this
Agreement on account of your separation from service, to the extent such payment
(after taking in to account all exclusions applicable to such payment under
Section 409A) is properly treated as deferred compensation subject to
Section 409A, shall not be made until the first business day after (i) the
expiration of six months from the date of your separation from service, or
(ii) if earlier, the date of your death (the “Delayed Payment Date”). On the
Delayed Payment Date, there shall be paid to you or, if you have died, to your
estate, in a single cash lump sum, an amount equal to aggregate amount of the
payments delayed pursuant to the preceding sentence.
          (e) Except as otherwise expressly provided in this Agreement, all
expenses eligible for reimbursement hereunder shall be paid to you promptly, but
in any event by no later than December 31 of the calendar year following the
calendar year in which such expenses were incurred. The expenses incurred by you
in any calendar year that are eligible for reimbursement under this Agreement
shall not affect the expenses incurred by you in any other calendar year that
are eligible for reimbursement hereunder. Your right to receive any
reimbursement hereunder shall not be subject to liquidation or exchange for any
other benefit.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



John C. Georgiopoulos
December 15, 2008
Page 18
          Please confirm your agreement with the foregoing by signing and
returning the enclosed copy of this Agreement, following which this will be a
legally binding agreement by and among the parties hereto as of the date first
written above.

                  Very truly yours,    
 
                GALILEO HOLDING CORPORATION         (to be renamed General
Maritime Corporation)    
 
           
 
  By:   /s/ John P. Tavlarios    
 
  Name:  
 
John P. Tavlarios    
 
  Title:   President    

          Accepted, Acknowledged and Agreed:    
 
        /s/ John C. Georgiopoulos           John C. Georgiopoulos    
 
        GENERAL MARITIME CORPORATION     (to be renamed)    
 
       
By:
  /s/ Jeffrey D. Pribor    
Name:
 
 
Jeffrey D. Pribor    
Title:
  Chief Financial Officer    

 